Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered May 9, 1994, convicting him of rape in the first degree (two counts), burglary in the third degree (two counts), attempted robbery in the second degree, burglary in the first degree, sodomy in the first degree, robbery in the second degree, and attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.